
	
		IV
		111th CONGRESS
		2d Session
		H. CON. RES. 310
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Mr. McKeon (for
			 himself, Mr. Conaway,
			 Mr. Franks of Arizona,
			 Mr. LoBiondo,
			 Mr. Forbes,
			 Mr. Kline of Minnesota,
			 Mr. Coffman of Colorado,
			 Mr. Wittman,
			 Mr. Boehner,
			 Mr. Cantor,
			 Mr. Smith of Texas,
			 Ms. Ros-Lehtinen,
			 Mr. McCotter,
			 Mr. Carter,
			 Mr. Wilson of South Carolina,
			 Mr. Shuster,
			 Mr. Akin, Mr. Turner, Mr.
			 Rogers of Alabama, Mr.
			 Hunter, Mr. Bartlett,
			 Mr. Price of Georgia,
			 Mr. King of New York,
			 Mr. Pence,
			 Mr. Lewis of California,
			 Mr. Blunt,
			 Mr. Platts,
			 Mr. Rooney,
			 Mr. McCarthy of California,
			 Mr. Young of Florida,
			 Mr. Miller of Florida,
			 Mr. Lamborn, and
			 Mr. Djou) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committees on
			 Veterans’ Affairs and
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		CONCURRENT RESOLUTION
		Honoring the service and sacrifice of
		  members of the United States Armed Forces who are serving in, or have served
		  in, Operation Iraqi Freedom.
	
	
		Whereas the Authorization for Use of Military Force
			 Against Iraq Resolution of 2002 (Public Law 107–243; October 16, 2002),
			 authorizes the President to use military force to defend the national
			 security of the United States against the continuing threat posed by
			 Iraq and to enforce all relevant United Nations Security Council
			 resolutions against Iraq;
		Whereas more than 4,000 members of the Armed Forces have
			 made the ultimate sacrifice for the United States while serving in Operation
			 Iraqi Freedom;
		Whereas tens of thousands of additional members of the
			 Armed Forces have been seriously wounded in the line of duty while serving in
			 Operation Iraqi Freedom;
		Whereas hundreds of thousands of members of the Armed
			 Forces have deployed for multiple tours of duty, leaving their homes, their
			 families, and in the case of members of the reserve components, their civilian
			 jobs;
		Whereas members of the Armed Forces deserve the gratitude
			 of all Americans for serving courageously in Iraq to ensure the protection of
			 vital United States national interests;
		Whereas President Obama announced that on August 31, 2010,
			 the United States will transition from a combat mission in Iraq to an advisory
			 and assistance mission for the Government of Iraq and the Iraqi Security
			 Forces;
		Whereas this transition was set in motion in January 2007
			 with the appointment of General David Petraeus to implement an overhauled
			 strategy in Iraq fortified by a surge of United States troops;
		Whereas the security situation in Iraq has been further
			 strengthened by General Ray Odierno and the members of the Armed Forces who
			 continue to serve bravely in Iraq;
		Whereas the United States still has a vital role to play
			 in Iraq;
		Whereas Iraq’s enemies are still capable of carrying out
			 attacks on high-profile targets, as evidenced by a recent bombing during a
			 Shiite pilgrimage;
		Whereas approximately 50,000 members of the Armed Forces
			 will remain in Iraq for at least the next year to train and advise the Iraqi
			 Security Forces and the Department of State will need to assume the many tasks
			 related to security, governance, and rule of law carried out by the Armed
			 Forces as the Armed Forces redeploy from Iraq in 2010 and 2011;
		Whereas the President and the administration have a
			 responsibility to work with the Government of Iraq to forge a lasting strategic
			 partnership between the United States and Iraq; and
		Whereas fully funding the President’s request to build the
			 Iraqi Security Forces to be capable of preventing and countering terrorism and
			 sectarian violence is vital to the success of the Armed Forces still serving in
			 Iraq: Now, therefore, be it
		
	
		That Congress—
			(1)honors the members
			 of the Armed Forces who are serving in Operation Iraqi Freedom and the members
			 of the Armed Forces and veterans who have previously served in Operation Iraqi
			 Freedom;
			(2)extends its
			 gratitude to all those within the military and civilian departments and
			 agencies of the United States Government responsible for directing the
			 implementation of the surge strategy and bringing security and
			 stability to Iraq, including General David Petraeus and General Ray
			 Odierno;
			(3)recognizes the
			 importance and significance of success in Iraq;
			(4)commits itself to
			 working with President Obama and the administration to build on the military
			 success in Iraq since the surge strategy was implemented;
			 and
			(5)recognizes that
			 the President and the administration have a responsibility to build a lasting
			 strategic partnership between the United States and Iraq.
			
